Exhibit 10.2
Time Warner Inc. 2010 Stock Incentive Plan
RSU Standard Agreement, Version 1(10RSUV)
For Use from September 2010
Restricted Stock Units Agreement
General Terms and Conditions
                    WHEREAS, the Company has adopted the Plan (as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Agreement; and
                    WHEREAS, the Committee has determined that it would be in
the best interests of the Company and its stockholders to grant the restricted
stock units (the “RSUs”) provided for herein to the Participant pursuant to the
Plan and the terms set forth herein.
                    NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth, the parties agree as follows:

1.   Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

  a)   “Cause” means, “Cause” as defined in an employment agreement between the
Company or any of its Affiliates and the Participant or, if not defined therein
or if there is no such agreement, “Cause” means (i) Participant’s continued
failure substantially to perform such Participant’s duties (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of ten (10) days following written notice by the Company or any of its
Affiliates to the Participant of such failure, (ii) dishonesty in the
performance of the Participant’s duties, (iii) Participant’s conviction of, or
plea of nolo contendere to, a crime constituting (A) a felony under the laws of
the United States or any state thereof or (B) a misdemeanor involving moral
turpitude, (iv) Participant’s insubordination, willful malfeasance or willful
misconduct in connection with Participant’s duties or any act or omission which
is injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or (v) Participant’s breach of any non-competition,
non-solicitation or confidentiality provisions to which the Participant is
subject. The determination of the Committee as to the existence of “Cause” will
be conclusive on the Participant and the Company.     b)   “Disability” means,
“Disability” as defined in an employment agreement between the Company or any of
its Affiliates and the Participant or, if not defined therein or if there shall
be no such agreement, “disability” of the Participant shall have the meaning
ascribed to such term in the Company’s long-term disability plan or policy, as
in effect from time to time, to the extent that such definition also constitutes
such Participant being considered “disabled” under Section 409A(a)(2)(C) of the
Code.

September 2010

 



--------------------------------------------------------------------------------



 



  c)   “Good Reason” means “Good Reason” as defined in an employment agreement
between the Company or any of its Affiliates and the Participant or, if not
defined therein or if there is no such agreement, “Good Reason” means (i) the
failure of the Company to pay or cause to be paid the Participant’s base salary
or annual bonus when due or (ii) any substantial and sustained diminution in the
Participant’s authority or responsibilities materially inconsistent with the
Participant’s position; provided that either of the events described in clauses
(i) and (ii) will constitute Good Reason only if the Company fails to cure such
event within 30 days after receipt from the Participant of written notice of the
event which constitutes Good Reason; provided, further, that “Good Reason” will
cease to exist for an event on the sixtieth (60th) day following the later of
its occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice of his or her termination of employment for
Good Reason prior to such date.     d)   “Notice” means (i) the Notice of Grant
of Restricted Stock Units that accompanies this Agreement, if this Agreement is
delivered to the Participant in “hard copy,” and (ii) the screen of the website
for the stock plan administration with the heading “Vesting Schedule and
Details,” which contains the details of the grant governed by this Agreement, if
this Agreement is delivered electronically to the Participant.     e)  
“Participant” means an individual to whom RSUs have been awarded pursuant to the
Plan and shall have the same meaning as may be assigned to the terms “Holder” or
“Participant” in the Plan.     f)   “Plan” means the equity plan maintained by
the Company that is specified in the Notice, which equity plan has been provided
to the Participant separately and forms a part of this Agreement, as such plan
may be amended, supplemented or modified from time to time.     g)  
“Retirement” means a voluntary termination of employment by the Participant
(i) following the attainment of age 55 with ten (10) or more years of service as
an employee or a director with the Company or any Affiliate or (ii) pursuant to
the retirement plan or program of the Company or any Affiliate that is
applicable to the Participant.     h)   “Severance Period” means the period of
time following a termination of Employment during which a Participant is
entitled to receive both salary continuation payments and continued
participation under the health benefit plans of the Company or any of its
Affiliates, whether pursuant to an employment contract with, or a severance plan
or other arrangement maintained by, the Company or any Affiliate. For the
avoidance of doubt, unless otherwise determined by the Committee, the Severance
Period shall not include any time period following the date on which a
Participant commences employment with a subsequent employer that is not an
Affiliate, regardless of whether the Participant

                    September 2010   2    

 



--------------------------------------------------------------------------------



 



      continues to receive salary continuation payments from the Company or any
Affiliate after such date.

  i)   “Shares” means shares of Common Stock of the Company.     j)   “Vesting
Date” means each vesting date set forth in the Notice.

2.   Grant of Restricted Stock Units. The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the number of RSUs set forth on the Notice. Each RSU represents the unfunded,
unsecured right of the Participant to receive a Share on the date(s) specified
herein. RSUs do not constitute issued and outstanding shares of Common Stock for
any corporate purposes and do not confer on the Participant any right to vote on
matters that are submitted to a vote of holders of Shares.   3.   Dividend
Equivalents and Retained Distributions. If on any date while RSUs are
outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each RSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are paid to holders of
Shares. If on any date while RSUs are outstanding hereunder the Company shall
pay any dividend other than a regular cash dividend or make any other
distribution on the Shares, the Participant shall be credited with a bookkeeping
entry equivalent to such dividend or distribution for each RSU held by the
Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions unless the
Board has in its sole discretion determined that an amount equivalent to such
dividend or distribution shall be paid currently to the Participant (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (I) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (II) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions as the RSUs to
which they relate. Notwithstanding anything else contained in this paragraph 3,
no payment of Dividend Equivalents or Retained Distributions shall occur before
the first date on which a payment could be made without subjecting the
Participant to tax under the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).   4.   Vesting and Delivery of Vested
Securities.

  a)   Subject to the terms and provisions of the Plan and this Agreement, no
later than 60 days after each Vesting Date with respect to the Award, the
Company shall issue or transfer to the Participant the number of Shares
corresponding to such Vesting Date and the Retained Distributions, if any,
covered by that portion of the Award. Except as otherwise provided in paragraphs
5, 6 and 7, the vesting of such RSUs and any Retained Distributions relating
thereto shall occur only if the Participant has continued in Employment of the
Company or any of its Affiliates

                    September 2010   3    

 



--------------------------------------------------------------------------------



 



    on the Vesting Date and has continuously been so employed since the Date of
Grant (as defined in the Notice).     b)   RSUs Extinguished. Upon each issuance
or transfer of Shares in accordance with this Agreement, a number of RSUs equal
to the number of Shares issued or transferred to the Participant shall be
extinguished and such number of RSUs will not be considered to be held by the
Participant for any purpose.     c)   Final Issuance. Upon the final issuance or
transfer of Shares and Retained Distributions, if any, to the Participant
pursuant to this Agreement, in lieu of a fractional Share, the Participant shall
receive a cash payment equal to the Fair Market Value of such fractional Share.
    d)   Section 409A. Notwithstanding anything else contained in this
Agreement, no Shares shall be issued or transferred to a Participant before the
first date on which a payment could be made without subjecting the Participant
to tax under the provisions of Section 409A of the Code.

5.   Termination of Employment.

  (a)   If the Participant’s Employment with the Company and its Affiliates is
terminated by the Participant for any reason other than those described in
clauses (b) and (c) below prior to the Vesting Date with respect to any portion
of the Award, then the RSUs covered by any such portion of the Award and all
Retained Distributions relating thereto shall be completely forfeited on the
date of any such termination, unless otherwise provided in an employment
agreement between the Participant and the Company or an Affiliate.     (b)   If
the Participant’s Employment terminates (i) as a result of his or her death or
Disability or (ii) as a result of his or her Retirement or is terminated by the
Company and its Affiliates for any reason other than for Cause on a date when
the Participant satisfies the requirements for Retirement, then the RSUs for
which a Vesting Date has not yet occurred and all Retained Distributions
relating thereto shall, to the extent the RSUs were not extinguished prior to
such termination of Employment, fully vest on the date of any such termination
and Shares subject to the RSUs shall be issued or transferred to the
Participant, as soon as practicable, but no later than 90 days following such
termination of Employment.     (c)   If the Participant’s Employment is
terminated by the Company and its Affiliates for any reason other than for Cause
(unless such termination is due to death or Disability), then a pro rata portion
of the RSUs that were scheduled to vest on the next Vesting Date, and on any
subsequent Vesting Dates that occur during a Severance Period, and any Retained
Distributions relating thereto, shall, to the extent the RSUs were not
extinguished prior to such termination of Employment, become vested, and Shares
subject to such RSUs shall be issued or transferred to

                    September 2010   4    

 



--------------------------------------------------------------------------------



 



      the Participant on each such Vesting Date following such termination of
Employment, determined as follows:

  (x)   the number of RSUs covered by the portion of the Award that were
scheduled to vest on such Vesting Date multiplied by;     (y)   a fraction, the
numerator of which shall be the number of days from the last Vesting Date (or
the Date of Grant if there was no prior Vesting Date) during which the
Participant either remained in Employment or was within a covered Severance
Period, and the denominator of which shall be the number of days from the last
Vesting Date (or the Date of Grant if there was no prior Vesting Date).

      If the product of (x) and (y) results in a fractional share, such
fractional share shall be rounded to the next higher whole share.

      The RSUs and any Retained Distributions related thereto that have not
vested shall be completely forfeited on the date of any such termination.

    For purposes of this paragraph 5, a temporary leave of absence shall not
constitute a termination of Employment or a failure to be continuously employed
by the Company or any Affiliate regardless of the Participant’s payroll status
during such leave of absence if such leave of absence is approved in writing by
the Company or any Affiliate; provided, that such leave of absence constitutes a
bona fide leave of absence and not a Separation From Service under Treas. Reg.
1.409A-1(h)(1)(i). Notice of any such approved leave of absence should be sent
to the Company at One Time Warner Center, New York, New York 10019, attention:
Director, Global Stock Plans Administration, but such notice shall not be
required for the leave of absence to be considered approved.       In the event
the Participant’s Employment with the Company or any of its Affiliates is
terminated, the Participant shall have no claim against the Company with respect
to the RSUs and related Retained Distributions, if any, other than as set forth
in this paragraph 5, the provisions of this paragraph 5 being the sole remedy of
the Participant with respect thereto.   6.   Acceleration of Vesting Date. In
the event a Change in Control, subject to paragraph 7, has occurred, to the
extent that any such occurrence also constitutes a change in ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of
the Code (a “409A Change of Control Event”), (A) the Award will vest in full
upon the earlier of (i) the expiration of the one-year period immediately
following the Change in Control, provided the Participant’s Employment with the
Company and its Affiliates has not terminated, (ii) the original Vesting Date
with respect to each portion of the Award, or (iii) the termination of the
Participant’s Employment by the Company or any of its Affiliates (I) by the
Company other than for Cause (unless such termination is due to

                    September 2010   5    

 



--------------------------------------------------------------------------------



 



    death or Disability) or (II) by the Participant for Good Reason and
(B) Shares subject to the RSUs shall be issued or transferred to the
Participant, as soon as practicable, but in no event later than 60 days
following such Vesting Date, along with the Retained Distributions related
thereto; provided, however, that notwithstanding the foregoing, to the extent
that any such occurrence does not constitute a 409A Change of Control Event, the
RSUs shall vest as described under this paragraph 6, but the issuance of Shares
shall be made at the times otherwise provided hereunder as if no Change of
Control had occurred. In the event of any such vesting as described in clauses
(i) and (iii) of the preceding sentence, the date described in such clauses
shall be treated as the Vesting Date.   7.   Limitation on Acceleration.
Notwithstanding any provision to the contrary in the Plan or this Agreement, if
the Payment (as hereinafter defined) due to the Participant hereunder as a
result of the acceleration of vesting of the RSUs pursuant to paragraph 6 of
this Agreement, either alone or together with all other Payments received or to
be received by the Participant from the Company or any of its Affiliates
(collectively, the “Aggregate Payments”), or any portion thereof, would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
thereto), the following provisions shall apply:

  a)   If the net amount that would be retained by the Participant after all
taxes on the Aggregate Payments are paid would be greater than the net amount
that would be retained by the Participant after all taxes are paid if the
Aggregate Payments were limited to the largest amount that would result in no
portion of the Aggregate Payments being subject to such excise tax, the
Participant shall be entitled to receive the Aggregate Payments.     b)   If,
however, the net amount that would be retained by the Participant after all
taxes were paid would be greater if the Aggregate Payments were limited to the
largest amount that would result in no portion of the Aggregate Payments being
subject to such excise tax, the Aggregate Payments to which the Participant is
entitled shall be reduced to such largest amount.

    The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.       The determination of whether any reduction of
Aggregate Payments is required and the timing and method of any such required
reduction in Payments under this Agreement or in any such other Payments
otherwise payable by the Company or any of its Affiliates consistent with any
such required reduction, shall be made by the Participant, including whether any
portion of such reduction shall be applied against any cash or any shares of
stock of the Company or any other securities or property to which the
Participant would otherwise have been entitled under this Agreement or under any
such other Payments, and whether to waive the right to the acceleration of the
Payment due under this Agreement or any portion thereof or under any such other
Payments or portions thereof, and all such determinations shall be conclusive
and binding on the Company and its

                    September 2010   6    

 



--------------------------------------------------------------------------------



 



    Affiliates. To the extent that Payments hereunder or any such other Payments
are not paid as a consequence of the limitation contained in this paragraph 7,
then the RSUs and Retained Distributions related thereto (to the extent not so
accelerated) and such other Payments (to the extent not vested) shall be deemed
to remain outstanding and shall be subject to the provisions hereof and of the
Plan as if no acceleration or vesting had occurred. Under such circumstances, if
the Participant terminates Employment for Good Reason or is terminated by the
Company or any of its Affiliates without Cause, the RSUs and Retained
Distributions related thereto (to the extent that they have not already become
vested) shall become immediately vested in their entirety upon such termination
and Shares subject to the RSUs shall be issued or transferred to the
Participant, as soon as practicable following such termination of Employment,
subject to the provisions relating to Section 4999 of the Code set forth herein.
      The Company shall promptly pay, upon demand by the Participant, all legal
fees, court costs, fees of experts and other costs and expenses which the
Participant incurred in any actual, threatened or contemplated contest of the
Participant’s interpretation of, or determination under, the provisions of this
paragraph 7.   8.   Withholding Taxes. The Participant agrees that,

  a)   Obligation to Pay Withholding Taxes. Upon the payment of any Dividend
Equivalents and the vesting of any portion of the Award of RSUs and the Retained
Distributions relating thereto, the Participant will be required to pay to the
Company any applicable Federal, state, local or foreign withholding tax due as a
result of such payment or vesting. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents or Retained
Distributions shall be subject to such payment. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from the
Dividend Equivalent, Shares issued in connection with the vesting or Retained
Distribution, as applicable, or any payment of any kind otherwise due to the
Participant any Federal, state, local or foreign withholding taxes due with
respect to such vesting or payment.     b)   Payment of Taxes with Stock.
Subject to the Committee’s right to disapprove any such election and require the
Participant to pay the required withholding tax in cash, the Participant shall
have the right to elect to pay the required withholding tax associated with a
vesting with Shares to be received upon vesting. Unless the Company shall permit
another valuation method to be elected by the Participant, Shares used to pay
any required withholding taxes shall be valued at the closing price of a Share
as reported on the New York Stock Exchange Composite Tape on the date the
withholding tax becomes due (hereinafter called the “Tax Date”). Notwithstanding
anything herein to the contrary, if a Participant who is required to pay the
required withholding tax in cash fails to do so within the time period
established by the Company, then the Participant shall be deemed to have elected
to pay such withholding taxes with Shares to be received upon

                    September 2010   7    

 



--------------------------------------------------------------------------------



 



      vesting. Elections must be made in conformity with conditions established
by the Committee from time to time     c)   Conditions to Payment of Taxes with
Stock. Any election to pay withholding taxes with stock must be made on or prior
to the Tax Date and will be irrevocable once made.

9.   Changes in Capitalization and Government and Other Regulations. The Award
shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).   10.   Forfeiture. A breach of any of the foregoing
restrictions or a breach of any of the other restrictions, terms and conditions
of the Plan or this Agreement, with respect to any of the RSUs or any Dividend
Equivalents and Retained Distributions relating thereto, except as waived by the
Board or the Committee, will cause a forfeiture of such RSUs and any Dividend
Equivalents or Retained Distributions relating thereto.   11.   Right of Company
to Terminate Employment. Nothing contained in the Plan or this Agreement shall
confer on any Participant any right to continue in the employ of the Company or
any of its Affiliates and the Company and any such Affiliate shall have the
right to terminate the Employment of the Participant at any such time, with or
without cause, notwithstanding the fact that some or all of the RSUs and related
Retained Distributions covered by this Agreement may be forfeited as a result of
such termination. The granting of the RSUs under this Agreement shall not confer
on the Participant any right to any future Awards under the Plan.   12.  
Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to Time Warner Inc., at One Time Warner Center, New
York, NY 10019, attention Director, Global Stock Plans Administration, and to
the Participant at his or her address, as it is shown on the records of the
Company or its Affiliate, or in either case to such other address as the Company
or the Participant, as the case may be, by notice to the other may designate in
writing from time to time.   13.   Interpretation and Amendments. The Board and
the Committee (to the extent delegated by the Board) have plenary authority to
interpret this Agreement and the Plan, to prescribe, amend and rescind rules
relating thereto and to make all other determinations in connection with the
administration of the Plan. The Board or the Committee may from time to time
modify or amend this Agreement in accordance with the provisions of the Plan,
provided that no such amendment shall adversely affect the rights of the
Participant under this Agreement without his or her consent.

                    September 2010   8    

 



--------------------------------------------------------------------------------



 



14.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.   15.   Copy of the Plan and
Documents. By entering into the Agreement, the Participant agrees and
acknowledges that he or she has received and read a copy of the Plan. The
Participant acknowledges and agrees that the Participant may be entitled from
time to time to receive certain other documents related to the Company,
including the Company’s annual report to stockholders and proxy statement
related to its annual meeting of stockholders (which become available each year
approximately three months after the end of the calendar year), and the
Participant consents to receive such documents electronically through the
Internet or as the Company otherwise directs.   16.   Governing Law. The
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to any choice of law rules thereof which
might apply the laws of any other jurisdiction.   17.   Waiver of Jury Trial. To
the extent not prohibited by applicable law which cannot be waived, each party
hereto hereby waives, and covenants that it will not assert (whether as
plaintiff, defendant or otherwise), any right to trial by jury in any forum in
respect of any suit, action, or other proceeding arising out of or based upon
this Agreement.   18.   Submission to Jurisdiction; Service of Process. Each of
the parties hereto hereby irrevocably submits to the jurisdiction of the state
courts of the State of New York and the jurisdiction of the United States
District Court for the Southern District of New York for the purposes of any
suit, action or other proceeding arising out of or based upon this Agreement.
Each of the parties hereto to the extent permitted by applicable law hereby
waives, and agrees not to assert, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding brought in such courts, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that such suit,
action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to paragraph 12 hereof.   19.  
Personal Data. The Company, the Participant’s local employer and the local
employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including

                    September 2010   9    

 



--------------------------------------------------------------------------------



 



    international status code), supervisor (if applicable), job code, title,
salary, bonus target and bonuses paid (if applicable), termination date and
reason, tax payer’s identification number, tax equalization code, US Green Card
holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or, on Company’s request, from Participant’s local employer. Participant
understands that Data may be transferred to third parties assisting the Company
in the implementation, administration and management of the Plan, including the
brokers approved by the Company, the broker selected by the Participant from
among such Company-approved brokers (if applicable), tax consultants and the
Company’s software providers (the “Data Recipients”). Participant understands
that some of these Data Recipients may be located outside the Participant’s
country of residence, and that the Data Recipient’s country may have different
data privacy laws and protections than the Participant’s country of residence.
Participant understands that the Data Recipients will receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan Administration to obtain more
information on the consequences of such objection.

                    September 2010   10    

 